Citation Nr: 0004872
Decision Date: 01/20/00	Archive Date: 03/02/00

DOCKET NO. 96-21 762               DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Providence, Rhode Island

THE ISSUE 

Entitlement to an increased (compensable) rating for left knee
chondromalacia.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

INTRODUCTION

The veteran served on active duty from July 1970 to July 1972. This
matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1996 rating decision that confirmed and
continued a noncompensable rating for service-connected
chondromalacia of the left knee.

FINDINGS OF FACT

1. The question of entitlement to a higher rating for
chondromalacia of the left knee cannot be answered without a VA
examination.

2. Without good cause, the veteran failed to report for a scheduled
VA examination for his left knee disability.

CONCLUSION OF LAW

An increased (compensable) rating for left knee chondromalacia is
not warranted. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 3.655, 4.71a
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the claim for a compensable rating is well
grounded by virtue of the veteran's own assertions that his knee
disability has worsened. See Proscelle v. Derwinski, 2 Vet.App. 629
(1992). The duty to assist in the development of facts pertinent to
such a well-grounded claim normally extends to obtaining "a
thorough and contemporaneous medical examination." Green v.
Derwinski, 1 Vet.App. 121, 124 (1991).

2 - 

A VA examination was conducted in January 1996. A history of pain
and tenderness in the left knee was noted. Additionally, it was
reported that the veteran had an occasional flare-up, but had
required no treatment. He complained of an intermittent aching of
the left knee, especially on prolonged standing or on walking long
distances, or on running. Examination of the knee revealed no
localized swelling or tenderness. There was no lateral instability
or subluxation. He had good range of motion in all directions. X-
rays were essentially within normal limits.

The veteran's left knee disability has historically been rated
under 38 C.F.R. 4.71a, Diagnostic Code 5257, which requires at
least "slight" lateral instability or subluxation in order to
assign a compensable rating. The provisions of 38 C.F.R. 4.71a also
allow for a compensable rating to be assigned when there is
limitation of flexion of the knee to at least 45 degrees or
limitation of extension of the knee to at least 10 degrees. 38
C.F.R. 4.71a, Diagnostic Codes 5260, 5261. Semilunar cartilage
disability may also be considered compensably disabling when there
has been removal of the cartilage which causes symptoms, or when
there are frequent episodes of "locking," pain, and effusion into
the joint. 38 C.F.R. 4.71a, Diagnostic Codes 5258, 5259.

The salient point to be made about the veteran's case is that the
January 1996 examination did not reveal any problem which may be
considered compensably disabling by application of the
aforementioned rating criteria. He had no effusion, no instability
or subluxation, and no limitation of motion. However, he did
complain of problems with prolonged standing or certain activities.
Such difficulties with use may be compensably disabling in certain
circumstances. See DeLuca v. Brown, 8 Vet. App. 202 (1995)
(functional losses due to such problems as pain with use may be
compensably disabling); 38 C.F.R. 4.40, 4.45 (1999).

In order to ascertain the functional debility caused by pain or
aching with prolonged standing, when walking long distances, or
when running, the RO scheduled the veteran for an examination in
August 1997 so that such functional impairments could be described
in terms compatible with potentially applicable rating criteria.

3 -

Id. However, the veteran did not appear for the examination. No
explanation for the veteran's failure to appear was given. As noted
above, the award of a compensable rating turns on whether the
veteran meets certain criteria, see 4.71a, and because an
examination was required in order to say whether he has in fact met
those criteria, the benefit sought cannot be granted.

When entitlement or continued entitlement to a benefit cannot be
established or confirmed without a current VA examination or
reexamination and a claimant, without good cause, fails to report
for such examination or reexamination, ... [and] the examination
was scheduled in conjunction with ... a claim for an increase, the
claim shall be denied.

38 C.F.R. 3.655 (1999). Because the veteran's failure to report for
the August 1997 examination is without explanation, it may be said
that the veteran's absence from the scheduled examination was
without good cause. His claim for an increase must consequently be
denied.

(The Board notes that the RO explained the provisions of 3.655 and
its application in this case to the veteran in a July 1998
supplemental statement of the case.)

ORDER

An increased (compensable) rating for left knee chondromalacia is
denied.

MARK F. HALSEY

Member, Board of Veterans' Appeals

- 4 - 


